 

Exhibit 10.9

ATLAS PIPELINE PARTNERS, L.P

2010 LONG-TERM INCENTIVE PLAN PHANTOM UNIT GRANT LETTER

NON-EMPLOYEE MANAGER

This PHANTOM UNIT GRANT LETTER, dated as of                      (the “Date of
Grant”), delivered by Atlas Pipeline Partners, L.P. (“APL”) to
                         (the “Grantee”).

RECITALS

The Atlas Pipeline Partners, L.P. 2010 Long-Term Incentive Plan (the “Plan”)
provides for the grant of phantom units in accordance with the terms and
conditions of the Plan. This grant has been extended to you as a non-employee
manager of the Managing Board (“the Board”) of Atlas Pipeline Partners GP, LLC
(the “Company”).

NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:

1. Grant of Phantom Units. Subject to the terms and conditions set forth in this
Grant Letter and the Plan, APL hereby grants the Grantee 1,050 phantom units,
subject to the restrictions set forth below and in the Plan (the “Phantom
Units”).

2. Phantom Unit Account. Phantom Units represent hypothetical common units of
APL (“Units”), and not actual Units. APL shall establish and maintain a Phantom
Unit account, as a bookkeeping account on its records, for the Grantee and shall
record in such account the number of Phantom Units granted to the Grantee. No
Units shall be issued to the Grantee at the time the grant is made, and the
Grantee shall not be, nor have any of the rights or privileges of, a unit holder
of APL with respect to any Phantom Units recorded in the account. The Grantee
shall not have any interest in any fund or specific assets of APL or the Company
by reason of this grant or the Phantom Unit account established for the Grantee.

3. Vesting. The Phantom Units shall be subject to forfeiture until the Phantom
Units vest. The Phantom Units shall become vested according to the following
schedule, if the Grantee continues as a Manager of the Company on the applicable
vesting date:

 

Vesting Date

   Vested Phantom units

First anniversary of Date of Grant

   25%

Second anniversary of Date of Grant

   25%

Third anniversary of Date of Grant

   25%

Fourth anniversary of Date of Grant

   25%

The vesting of the Phantom Units shall be cumulative, but shall not exceed 100%
of the Phantom Units. If the foregoing vesting schedule would produce fractional
Units, the number of Phantom Units that vest shall be rounded down to the
nearest whole Unit.

 

1



--------------------------------------------------------------------------------

 

4. Termination of Phantom Units.

(a) Except as provided below, upon the Company’s termination of Grantee’s
service as a Manager of the Company for any reason before all of the Phantom
Units vest, any unvested Phantom Units shall automatically terminate and shall
be forfeited as of such date. No distribution shall be made with respect to any
unvested Phantom Units that terminate as described in this Section 4.

(b) Upon the Grantee’s termination of Grantee’s service as Manager of the
Company due to death or Disability (as defined below), any unvested Phantom
units shall immediately vest. “Disability” shall mean an illness or injury that
(i) lasts or is expected to last at least six (6) months, (ii) is expected to be
permanent, and (iii) renders the Manager unable to carry out his or her duties
to the Company.

(c) In the event of a Change in Control, any unvested Phantom Units shall
immediately vest.

5. Payment of Phantom Units.

(a) If and when the Phantom Units vest, Grantee shall have the election to
receive one Unit for each vested Phantom Unit or the cash equivalent value of
such vested Phantom Units, based on the Fair Market Value (as defined in the
Plan) of such vested Phantom Units on the vesting date. Distribution shall be
made within 30 days after the vesting date.

(b) The Employer is authorized to withhold from any payment due or transfer made
under this Grant Letter or from any compensation or other amount owing to the
Grantee, including by payroll deduction, the amount (in cash, Units, other
securities or other property as determined by the Committee) of any applicable
taxes payable in respect to the Phantom Units, or any payment or transfer under
this Grant Letter or the Plan and to take such other action as may be necessary
in the opinion of the Employer to satisfy its withholding obligations for the
payment of such taxes, all in accordance with Section 13 of the Plan. If the
Committee determines that Units (including Units subject to the Phantom Units)
may be used to satisfy tax withholding, such Units shall be valued based on
their Fair Market Value (as defined in the Plan) when the tax withholding is
required to be made; provided, however, that not more than the legally required
minimum tax withholding amount may be settled by Unit withholding. If the
Grantee fails to pay any required tax withholding amount in the manner specified
by the Employer when the Phantom Units become taxable, after receiving written
notice from the Employer, the Employer is authorized to cancel such Phantom
Units, in which case the Phantom Units shall be forfeited and shall not be paid
to the Grantee.

(c) The obligation of APL to deliver Units shall also be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the Units upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issue of Units, the Units may not be issued in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or

 

2



--------------------------------------------------------------------------------

 

obtained free of any conditions not acceptable to the Committee. The issuance of
Units to Grantee pursuant to this Grant Letter is subject to any applicable
taxes and other laws or regulations of the United States or of any state having
jurisdiction thereof.

6. Distribution Equivalents with respect to Phantom Units. Until such time as
the Phantom Units are paid or forfeited, if a distribution is paid by APL on its
Units, APL shall pay to the Grantee, in cash, the amount of the corresponding
Distribution Equivalent (as defined in the Plan) attributable to the Grantee’s
then outstanding Phantom Units. The Distribution Equivalent shall be paid to the
Grantee on the date on which the distribution is paid by APL on Units.

7. Change in Control. The provisions of the Plan applicable to a Change in
Control shall apply to the Phantom Units, and, in the event of a Change in
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Phantom Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) the registration, qualification or listing of the Units,
(ii) changes in capitalization of APL and (iii) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the
Phantom Units pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

9. No Employment or Other Rights. The grant shall not confer upon the Grantee
any right to be retained as a Manager of the Company and shall not interfere in
any way with the right of Company to terminate the Grantee’s service at any
time.

10. No Unit holder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a Unit holder until certificates for Units have been
issued upon payment of Phantom Units.

11. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this Grant
Letter may not be sold, assigned, encumbered or otherwise transferred except, in
the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Phantom Units or any right
hereunder, except as provided for in this Grant Letter, or in the event of the
levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, APL may terminate the Phantom Units by notice to the
Grantee, and the Phantom Units and all rights hereunder shall thereupon become
null and void. The rights and protections of any Employer hereunder shall extend
to any successors or assigns of such Employer. This Grant Letter may be assigned
by the Employer without the Grantee’s consent.

12. Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

 

3



--------------------------------------------------------------------------------

 

13. Section 409A. This Grant Letter is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or an exemption, and
payments may only be made under this Grant Letter upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable. To the maximum
extent permitted under Section 409A of the Code, the benefits provided under
this Grant Letter are intended to be subject to a “substantial risk of
forfeiture” under Section 409A of the Code, and will be paid within the “short
term deferral period” following the lapse of the applicable forfeiture
conditions. In no event may the Grantee, directly or indirectly, designate the
calendar year of a payment. Notwithstanding anything in this Grant Letter to the
contrary, if required by Section 409A of the Code, if the Grantee is considered
a “specified employee” for purposes of Section 409A of the Code and if payment
of any amounts under this Grant Letter is required to be delayed for a period of
six months after separation from service pursuant to Section 409A of the Code,
payment of such amounts shall be delayed as required by Section 409A of the
Code, and the accumulated amounts shall be paid in a lump sum payment within ten
days after the end of the six-month postponement period. If the Grantee dies
during the six-month postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A of the Code shall be paid to the
personal representative of the Grantee’s estate within 60 days after the date of
the Grantee’s death.

14. Notice. Any notice to APL provided for in this Grant Letter shall be
addressed to APL in care of its Chief Legal Officer at its executive offices
located at 110 West 7th Street, Suite 2300, Tulsa, Oklahoma 74119, or at such
other address as to which APL shall have notified Grantee in writing, and any
notice to the Grantee shall be addressed to such Grantee at the current address
shown on the payroll of the Employer, or to such other address as the Grantee
may designate to APL. Any notice shall be delivered by hand or by a recognized
courier service such as FedEx or UPS, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Phantom Unit Grant Letter has been duly executed as of
the Date of Grant.

 

Attest:

    ATLAS PIPELINE PARTNERS, L.P.

 

   

 

   

By:

  Atlas Pipeline Partners GP, LLC, General Partner    

Name:

  Gerald R. Shrader    

Title:

  Chief Legal Officer and Secretary

I hereby accept the award of Phantom Units described in this Grant Letter, and I
agree to be bound by the terms of the Plan and this Grant Letter. I hereby agree
that all of the decisions and determinations of the Committee with respect to
the Phantom Units shall be final and binding.

 

 

   

 

Date

   

 

5